Order entered January 8 2013




                                             In The
                                      Qtourt of 51ppat
                            if iftj itrict of xa at atta
                                       No,_05-11-00021-CV

           GREAT AMERICAN LLOYDS INSURANCE COMPANY, Appellant

                                               V.

                         AUDUBON INSURANCE COMPANY, Appeliee

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 07-6321

                                            ORDER
       The parties’ joint motion to withdraw our opinion and judgment of August 6, 2012, is

GRANTED. We withdraw our opinion in this case dated August 6, 2012, and vacate the

judgment of that date.
                                                         /
                                                                                                                   I
                                                             //
                                                                           /
                                                    I.       J A   .   A       j   ;   .I (41/   /1.   I   I   /   .1

                                                     Z/LZTH LANG-MIERS
                                                      JUSTICE